EXHIBIT 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement is hereby entered into as of June 1,
2010 by and among Cedar Shopping Centers, Inc., a Maryland corporation (the
“Corporation”), Cedar Shopping Centers Partnership, L.P., a Delaware limited
partnership (the “Partnership”) and Nancy Mozzachio (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Corporation, the Partnership and the Executive entered into
that certain Employment Agreement dated as of November 1, 2003, as presently in
effect (the “Employment Agreement”); and
     WHEREAS, the Board of Directors of the Corporation (on the Corporation’s
own behalf, and as the sole general partner of the Partnership) approved a
modification to the Employment Agreement;
     NOW THEREFORE, intending to be legally bound the parties hereto agree as
follows:
     1. Section 2.1 of the Employment Agreement is hereby amended to read in its
entirety as follows:
     “2.1 The term of employment shall end October 31, 2011, unless sooner
terminated as provided in this Agreement.”

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date first above written.

            CEDAR SHOPPING CENTERS, INC.
      By:   /s/ LEO S. ULLMAN         Leo S. Ullman, President               
CEDAR SHOPPING CENTERS PARTNERSHIP, L.P.
      By:   Cedar Shopping Centers, Inc.                     By:   /s/ LEO S.
ULLMAN         Leo S. Ullman, President                    /s/ NANCY MOZZACHIO  
    Nancy Mozzachio           

2 